      Case 3:19-cv-03362-MCR-HTC Document 11 Filed 11/15/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


 WARD DEAN,                        )
                                   )                  Case No. 3:19-CV-3362-MCR-
         Plaintiff,                )                  EMT
                                   )
         v.                        )
                                   )
 UNITED STATES OF AMERICA,         )
                                   )
         Defendant.                )
 _________________________________ )

                                NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the undersigned counsel hereby enters his appearance on

behalf of the United States of America. Please serve copies of all papers upon the undersigned at

the address shown in the signature block below.

Dated: November 15, 2019                 Respectfully submitted,


                                         RICHARD E. ZUCKERMAN
                                         Principal Deputy Assistant Attorney General

                                         /s/ Conor P. Desmond
                                         CONOR P. DESMOND
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 14198
                                         Ben Franklin Station
                                         Washington, D.C. 20044
                                         Telephone: 202-616-1857
                                         Fax: 202-514-4963
                                         Conor.P.Desmond@usdoj.gov

                                         Of counsel:
                                         LAWRENCE KEEFE
                                         United States Attorney, Northern District of Florida

                                                  1
      Case 3:19-cv-03362-MCR-HTC Document 11 Filed 11/15/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        It is hereby certified that the foregoing Notice of Appearances has been served on

November 15, 2019 through the Court’s CM/ECF system, which will automatically send email

notification of such filing to all CM/ECF users.


                                                       /s/ Conor P. Desmond
                                                       CONOR P. Desmond
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice




                                                   2
